Please do not include the first attached 4 pages of NOA mailed 04/29/2021 again (i.e. issue fee remains to be paid by 3-month date counting from the mailing of NOA on 04/29/2021).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The previous notice of allowance dated 04/29/2021 is still applicable. The only change is on page 3 of the previous notice of allowance that the statement “therefore, the claims as amended not novel and nonobvious.” is correctly to read “therefore, the claims as amended are novel and nonobvious.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628